—In a proceeding pursuant to CPLR article 78 to review a determination of the Town of Mount Pleasant Zoning Board of Appeals dated October 12, 2000, which, after a hearing, granted two area variances and a rear-yard setback variance to George Maniscalco and Lisa Maniscalco, the petitioners appeal from a judgment of the Supreme Court, Westchester County (Angiolillo, J.), entered December 28, 2001, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
Pursuant to Town Law § 267-b (3) (b), the Town of Mount Pleasant Zoning Board of Appeals (hereinafter the Board) has the power to grant area variances as long as it takes into consideration the “benefit to the applicant if the variance is granted, as weighed against the detriment to the health, safety, and welfare of the neighborhood or community by such grant” (Matter ofSasso v Osgood, 86 NY2d 374, 384 [1995]; see Matter of Easy Home Program v Trotta, 276 AD2d 553 [2000]). The Board acknowledged that the requested variances are “certainly less substantial” than variances previously granted, and that the granting of the subdivision would not have a detrimental effect on public safety (see Matter of Sasso v Osgood, supra). Accordingly, based on the facts and circumstances, the Board’s determination was neither arbitrary nor capricious in granting the two-lot subdivision as the determination had a rational basis (see Matter of Cowan v Kern, 41 NY2d 591, 598 [1977]). S. Miller, J.P., Goldstein, Adams and Rivera, JJ., concur.